Fish, J.
That part of the petition for certiorari which complained of a refusal to strike portions of plaintiff’s petition was contradicted by the answer of the judge of the city court, which was not traversed; and hence the alleged error will not be considered by this court. The evidence sought to be introduced was objectionable as hearsay, and was properly excluded. The written request to charge did not contain a correct proposition of law, and the refusal to give it to the jury was consequently not erroneous. Advantage was not taken of the alleged improper conduct of counsel in argument by a motion for a mistrial, and it was too late to urge such alleged misconduct, in a petition for certiorari, as a reason for granting a new trial. The evidence, which was substantially the same as that introduced in the case of Lanier v. Byrd, ante, a case involving the same principles of law, was sufficient to sustain the verdict, and the judge of the superior court did not err in overruling the certiorari.

Judgment affirmed.


All the Justices concurring, except Little and Lewis, JJ., absent.